                                   Case 20-18036   Doc 99    Filed 04/21/21   Page 1 of 3




                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR THE DISTRICT OF MARYLAND
                                                        Located in Greenbelt
                         IN RE

                         MAHMOUD MUSA ABULHAWA                       Case No. 20-18036-TJC
                         AKA MIKE ABULHAWA AKA MICHAEL               Chapter 13
                         ABULHAWA

                              Debtor
                         U.S. BANK NATIONAL ASSOCIATION,
                         AS TRUSTEE FOR LEHMAN XS
                         TRUST MORTGAGE PASS-THROUGH
                         CERTIFICATES, SERIES 2007-15N
                         8950 Cypress Waters Blvd                    Motion No.
                         Coppell, TX 75019

                              Movant
                         v.

                         MAHMOUD MUSA ABULHAWA
                         aka Mike Abulhawa aka Michael
                         Abulhawa
                         7840 Beechcraft Avenue
                         Gaithersburg, MD 20879


                              Respondents

                              NOTICE OF CONTINUED HEARING ON MOTION FOR RELIEF FROM STAY
                               The hearing on U.S. Bank National Association, as Trustee for LEHMAN
                         XS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
                         2007-15N's motion seeking relief from the automatic stay of 11 U.S.C. § 362(a) to
                         enable it to proceed to foreclosure on the property known as 11433 Brundidge
                         Terrace, Germantown, MD 20876 has been continued.
    MARK MEYER
   DC BAR 475552
   MD BAR 15070
   VA BAR 74290

     ROSENBERG &
   A SSOCIATES, LLC
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 76459
                                  Case 20-18036   Doc 99    Filed 04/21/21   Page 2 of 3




                             The continud hearing is scheduled for


                                     MAY 10, 2021 AT 10:00 AM by videoconference or
                                    teleconference. For hearing access information see
                                   www.mdb.uscourts.gov/hearings or call 410-962-2688.




                         Date: April 21, 2021               /s/ Mark D. Meyer, Esq.
                                                            ___________________________________
                                                            Mark D. Meyer, Esq.
                                                            Federal Bar 15070
                                                            Rosenberg & Associates, LLC
                                                            4340 East West Highway, Suite 600
                                                            Bethesda, MD 20814
                                                            301-907-8000
                                                            mark.meyer@rosenberg-assoc.com
    MARK MEYER
   DC BAR 475552
   MD BAR 15070
   VA BAR 74290

     ROSENBERG &
   A SSOCIATES, LLC
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 76459
                                  Case 20-18036      Doc 99    Filed 04/21/21   Page 3 of 3




                                                     CERTIFICATE OF SERVICE
                                I hereby certify that on the 21st day of April, 2021, I reviewed the Court’s
                         CM/ECF system and it reports that an electronic copy of the foregoing Notice of
                         Motion for Relief from the Automatic Stay will be served electronically by the
                         Court’s CM/ECF system on the following:

                                                                     Rebecca A Herr, Trustee
                                                                     185 Admiral Cochrane Drive, Suite 240
                                                                     Annapolis, MD 21401


                                                                     Sari Karson Kurland, Esquire
                                                                     The Kurland Law Group
                                                                     211 Jersey Lane
                                                                     Rockville, MD 20850


                                                                    ____
                                                                    /s/ Ma_r_k_D
                                                                               __. _M__yer,
                                                                                      e __________________
                                                                                            Esq.
                                                                    Mark D. Meyer, Esq.




    MARK MEYER
   DC BAR 475552
   MD BAR 15070
   VA BAR 74290

     ROSENBERG &
   A SSOCIATES, LLC
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 76459
